Citation Nr: 0845115	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  97-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disorder, to include as the result of an undiagnosed illness 
secondary to service in the Southwest Asia theater of 
operations (SWA TO).

3.  Entitlement to service connection for a heart disability, 
to include as the result of an undiagnosed illness secondary 
to service in the SWA TO.  

4.  Entitlement to service connection for multiple 
arthralgias, to include as the result of an undiagnosed 
illness secondary to service in the SWA TO.

5.  Entitlement to service connection for an undiagnosed 
illness characterized by fatigue, insomnia, and memory loss 
secondary to service in the SWA TO.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant served on active duty from May to September 
1985, and from January to May 1991.  Service personnel 
records show the veteran served in the SWA TO from January to 
May 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
October 1995 and July 1997 in which service connection for 
post-traumatic stress disorder (PTSD) and a lung condition; 
service connection for chest pains and heart condition as a 
result of an undiagnosed illness; service connection for 
fatigue, insomnia, sleep problems, and memory loss as a 
result of an undiagnosed illness; and service connection for 
joint pains as a result of an undiagnosed illness, were 
denied.

In April 2006, the Board remanded the issues of service 
connection for PTSD, and for a respiratory condition, a heart 
condition, multiple arthralgias, and for a condition 
manifested by fatigue, insomnia, and memory loss-including 
as the result of an undiagnosed illness-for further 
development.  Unfortunately, remand is again necessary.

The issues of entitlement to a respiratory disorder, a heart 
disability and multiple arthralgias, to include as the result 
of an undiagnosed illness, and for an undiagnosed illness 
characterized by fatigue, insomnia, and memory loss addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In an April 2008 rating decision, the RO granted the 
veteran's claim for service connection for PTSD, evaluating 
the disability as 50 percent disabling effective February 13, 
1995, 100 percent disabling effective August 7, 2002, 50 
percent disabling effective September 1, 2002, 100 percent 
disabling effective October 16, 2006, and 50 percent 
disabling effective January 1, 2007.  The veteran has not 
appealed the evaluations or the effective dates assigned.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim for service connection for PTSD. 38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a). The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

The RO granted service connection for PTSD in an April 2008 
rating decision, and the veteran has not appealed either the 
assigned ratings or the effective dates of the award.

As a result, the grant of service connection for PTSD has 
fully resolved the issue and renders the appeal moot because 
the relief sought on appeal, the grant of service connection, 
has been accomplished without the need for action by the 
Board. 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal of the claim of service connection for PTSD is 
dismissed.


REMAND

The appellant believes that his claimed conditions are the 
result of his active service in the SWA TO. 

In the April 2006 remand, the Board directed the RO to afford 
the veteran VA examinations to determine the nature of his 
claimed disabilities and their etiology.  

The veteran underwent VA examinations in January 2008, at 
which time he was diagnosed with mild restriction and 
reduction in diffusing lung capacity; sleep apnea; 
hypertension, tachycardia and left anterior fascicular block; 
and clinical tests negative for chronic fatigue syndrome but 
strongly positive for Epstein-Barre virus (EBV).  The 
examiner opined that the EBV could account for his fatigue 
symptoms.  

The VA examinations did not provide any other opinions as to 
the etiology for the veteran's diagnosed conditions; 
specifically, whether or not any of the claimed disabilities 
were as a result of an undiagnosed illness secondary to 
service in the SWA TO.  Remand is required to obtain these 
opinions, as requested in the April 2006 remand.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).



Accordingly, the claim is REMANDED for the following:

1.  Return the examinations to the VA 
examiners who conducted them and request 
that the reports be augment to include 
the requested opinions as to the 
etiologies of the diagnosed respiratory, 
heart, and joint conditions, and fatigue, 
insomnia, and memory loss.  If the 
examiners are not available, or if it is 
determined the veteran requires further 
examinations, schedule the veteran for 
examination by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his claimed 
conditions.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand, 
must be provided to the examiner(s) in 
conjunction with the examination(s).

The examiner(s) are to provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed respiratory 
disorder, to include sleep apnea and mild 
restriction and reduction in diffusing 
lung capacity; cardiovascular pathology 
to include hypertension, tachycardia and 
left anterior fascicular block; multiple 
arthralgia, to include EBV; and any 
symptoms of fatigue, insomnia, and memory 
loss-or in the alternative, any 
diagnosed multi-symptom condition or 
other neurological pathology-is related 
to the veteran's active service, 
including as the result of an undiagnosed 
illness related to service in the SWA TO.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
service connection for a respiratory 
disorder; a heart disability; and 
multiple arthralgias to include as an 
undiagnosed illness as secondary to 
service in the SWA TO; and undiagnosed 
pathology manifested by symptoms of 
fatigue, insomnia, and memory loss as 
secondary o service in the SWA TO, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


